Citation Nr: 1022518	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  04-29 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for somatization 
disorder.

2. Entitlement to service connection for degenerative joint 
disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1972 to 
August 1975.  The Veteran had additional periods of service 
in the Army Reserves, from August 1975 to May 1976, and in 
the New York Army National Guard, from May 1976 to February 
1979.  Briefly, it is noted that the Veteran had "willful 
and continuous absence" from National Guard unit training 
for the periods August 1-4; 5-6, 1978; September 1-4; 9-10, 
1978; and September 5-6; 17, 1978.  See Discharge from 
ARNG/Army Reserve Separation Form, dated February 5, 1979.  

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Nashville, Tennessee, which denied the 
benefits sought on appeal.  The claims were previously before 
the Board in November 2007, at which time the case was 
remanded for further development.  

The issues of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability (TDIU), and entitlement to service connection for 
a cervical spine disability have been raised by the record, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).   See The American Legion Informal 
Hearing Presentation, dated May 19, 2010; see also VA Form 
21-4138, January 2010.  Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

The issue of entitlement to service connection for 
degenerative disc disease of the lumbar spine is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC




FINDINGS OF FACT

 The Veteran's psychiatric disability has been diagnosed by a 
physician at a July 2009 VA compensation examination as 
bipolar II disorder; its onset has been related to active 
service.  


CONCLUSION OF LAW

Psychiatric disability, variously diagnosed as somatization 
disorder and bipolar II disorder, was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the Veteran's claim.  
This is so because the Board is taking action favorable to 
the Veteran on the issue in appellate status and a decision 
at this point poses no risk of prejudice to him.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).



Service Connection - Pertinent Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Active military, naval, or air service includes any period of 
active duty for training (ADT) during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, or any period of 
inactive duty training (IDT) during which the individual 
concerned was disabled or died from injury incurred in or 
aggravated in line of duty. 38 U.S.C.A. § 101(21-24) (West 
2002); 38 C.F.R. § 3.6 (2009).  Service connection may 
accordingly be granted for disability resulting from disease 
or injury incurred or aggravated while performing active duty 
for training, or from injury incurred or aggravated while 
performing inactive duty training. See 38 U.S.C.A. §§ 101, 
106, 1131 (West 2002).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including psychoses, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

Psychiatric Disorder

Regarding the issue of service connection for a psychiatric 
disorder (variously diagnosed as bipolar disorder, mood 
disorder, and/or somatization disorder), the Veteran believes 
that this condition was incurred during active service, from 
September 1972 to August 1975.  In particular, he asserts 
that the physical symptoms and behaviors he exhibited during 
service were early manifestations (i.e., the onset) of the 
later diagnosed somatization/bipolar disorders.  

In the interest of clarity, the Board briefly notes that 
somatization disorder is characterized by multiple physical 
complaints (e.g., pain; GI, sexual, and neurologic symptoms) 
over several years that cannot be explained fully by a 
physical disorder.  Symptoms usually begin before age 30 and 
are not intentionally produced or feigned. Typical symptoms 
include headache, nausea and vomiting, bloating, abdominal 
pain, diarrhea or constipation, dysuria, dysmenorrhea, 
dyspareunia, and loss of sexual desire. Men frequently 
complain of erectile or ejaculatory dysfunction.  Neurologic 
symptoms are also present.  Anxiety and depression may occur. 
The Merck Manual. Last Revision June 2008. 
http://www.merck.com/mmpe/sec15/ch204/ch204g.html?qt=somatiza
tion%20&alt=sh. 

Beginning in December 1972, and throughout his active duty 
service, the Veteran's service treatment records reflect 
multiple complaints of abdominal pain, headaches, fever, 
flank pain, dizziness, "pressure" in kidneys, nausea, and 
difficulty urinating.  Notably, very few diagnoses are 
provided in these treatment records despite the above-
documented symptoms.  Upon separation examination in August 
1975, the Veteran expressly stated that he believed he was 
suffering from kidney problems, among other ailments; 
however, actual physical examination of the Veteran revealed 
no significant abnormalities.  

With respect to behavioral/mental indicators, it is noted 
that in March 1973, the Veteran was involved in a physical 
altercation which resulted in him being stabbed in the right 
thigh.  See Report Of Investigation, Line of Duty and 
Misconduct Status Report, March 1973.  In June 1974, the 
Veteran was involved a motor vehicle accident while on active 
duty; the emergency room report reflects that the Veteran was 
conscious and alert, but had "ethanol breath."  See E.A. 
Horton Memorial Hospital, Emergency Room Form, June 2, 1974. 

Post-service VA and private medical reflect that the Veteran 
likely sought treatment for a mental disorder as early as 
1975.  Indeed, an August 1983 VA psychological evaluation 
report indicates that the Veteran was hospitalized at Arden 
Hill Hospital in 1975 for a "possible paranoid episode."  
This same report reflects that the Veteran reported 
attempting suicide while on active duty in Southeast Asia, as 
well as an apparent episode of explosive rage and violence in 
Cambodia.  The examiner assessed that the Veteran was prone 
to explosive, impulsive rages and that he had a history of 
audio/visual hallucinations, which were possibly drug/alcohol 
related but suggestive of a thought disorder.  

A follow-up social work examination, dated in September 1983, 
reflects that the Veteran reported losing "control of his 
drinking" in-service, around 1974.  He also stated that he 
served in Cambodia and Thailand, during which time he was 
"in and out of sporadic combat," and he described 
posttraumatic stress symptoms such as flashbacks, nightmares, 
feelings of guilt, and difficulty readjusting to civilian 
life.  By his own admission, he reported that his drug use 
began while on active duty, and that he had been through 
several drug treatment programs since separation from service 
in 1978 and 1979.  See VAMC, Montrose, NY, Social Work 
Report, September 1983.  

In January 1984, the Veteran was admitted for treatment at 
the VA Hospital in Montrose, NY, after attempting suicide.  
The hospitalization summary shows that he was depressed and 
that he had been indulging in excessive drinking.  Per the 
discharge report, the Veteran had prior suicide attempts with 
overdosing and slashing his wrists; he had also been treated 
in several other hospitals.  He was ultimately diagnosed with 
major affective disorder, recurrent depression, dependent 
personality, and alcohol dependence.  

An April 1984 VA medical record lists the Veteran's "active 
problems" as schizoaffective disorder/schizophrenia and 
"PSTS" with an approximate date of onset as 1975 (Emphasis 
added).  

Subsequent to his 1984 hospitalization, the remaining VA and 
private medical records, reflect continuous treatment for 
psychiatric problems.  Those problems, as noted throughout 
this decision, have been variously diagnosed as mood 
disorder, bipolar disorder, schizoaffective disorder, and 
somatization disorder.  

The Veteran was afforded two VA examinations for his claimed 
mental disorder.  On VA examination in August 1999, the 
Veteran reported a lengthy history of hearing voices and 
feelings of nervousness, anxiety, suicidal thoughts, and 
depression.  The examiner noted that the Veteran's rate and 
flow of speech was normal, but much of it was illogical, 
confusing, and irrelevant.  With respect to impaired impulse 
control, the examiner noted that service records reflected 
that the Veteran had been involved in fights while in the 
military, and that he currently experienced episodes of rage.  
The examiner ultimately diagnosed somatization disorder and 
mood disorder NOS.  No opinion as to etiology was provided at 
that time.  

On VA examination in October 2009, after a very thorough 
review of the entire claims file, the examiner summarized 
that the Veteran had very few friends; past medical history 
indicated multiple suicide attempts with numerous inpatient 
stays; and that he was often psychotic with anxiety attacks.  
Outpatient treatment for a mental disorder was noted from 
2000 to 2009, including treatment for a mood disorder, PTSD, 
cannabis abuse, alcohol abuse, and psychosis.   The examiner 
also took note of multiple hospitalizations for a mental 
disorder, including treatment for an apparent "paranoid 
episode" at Arden Hill in 1975; treatment for alcohol abuse 
at Montrose VAMC in 1979; treatment for a suicide attempt, 
depression, and alcohol dependence at Montrose VAMC in 1984; 
a diagnosis of schizoaffective disorder in 1984; and a 
diagnosis of somatization disorder in 1999.  

Based on his examination of the Veteran and his review of the 
claims file, the VA examiner provided the following 
diagnoses: Bipolar disorder, most recent episode depressed, 
severe, with psychotic features, and a history of 
polysubstance abuse (rule out PTSD).  He summarized that the 
Veteran was unable to maintain gainful employment and that he 
suffered from paranoid delusions, anxiety attacks, difficulty 
interacting with others, frequent hallucinations, drug abuse 
(past), suicidal behavior (past), and impaired memory.  

The examiner opined that the Veteran's symptoms were most 
consistent with a diagnoses of bipolar II disorder, which 
most likely began while on active duty.  He further stated 
that it was "probable" that his alcohol and drug abuse, 
which began while on active duty, occurred as a means of 
keeping his mood stable.  

In a September 2009 addendum to the examination, the VA 
examiner clarified that the Veteran's current bipolar II 
diagnosis was a manifestation of his previously diagnosed 
mood disorder and psychosis.  He reasoned that this symptoms 
began while in-service, and that he was likely abusing 
alcohol and drugs during service in an attempt to stabilize 
his rapidly changing mood, paranoia, and psychotic episodes.  
He again concluded by stating that the symptoms of psychosis, 
rapidly cycling manic and depressed moods, anxiety, and 
substance abuse, were actually attempts to self-medicate and 
stabilized the Veteran's bipolar symptoms.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

The Board concludes that the July 2009 and September 2009 VA 
medical opinions finding that the Veteran's mental disorder, 
namely bipolar disorder, was incurred during active service, 
are both highly probative and persuasive based on the 
examiner's thorough and detailed examination of the Veteran 
and his review of the entire case file.  In addition, there 
are no contrary competent medical opinions of record.  

Thus, the Board has carefully considered the medical opinions 
positively relating the diagnosed bipolar/somatization 
disorders to service, as well as the Veteran's consistent 
somatic complaints during service; the post-service medical 
records indicating psychiatric symptomatology (i.e., paranoid 
episodes) as early as 1975; the September 1984 VA Montrose 
medical record reflecting the approximate onset of various 
mental disabilities as 1975; and the consistent post-service 
treatment for psychiatric symptomatology from 1984 to the 
present.  Based on the foregoing, the Board is compelled to 
conclude that service connection for a psychiatric disorder 
is warranted here.  38 U.S.C.A.§ 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to service connection for a psychiatric 
disability is granted.  



REMAND

Degenerative Disc Disease of the Lumbar Spine 

The Veteran contends that he injured his back during his 
first period of service; that he was treated for back 
problems immediately thereafter; and that he re-injured his 
back during a period of ADT with the National Guard in 
February 1978. 

The pertinent medical history is as follows.  Service 
treatment records (STRs) show that the Veteran had a normal 
entrance examination.  However, beginning in May 1974, the 
STRs reflected complaints of low back pain/strain.  At that 
time, the Veteran presented to the emergency room and 
reported that he had injured his back playing basketball 
several days prior, and that the pain had since returned 
during his physical training (PT) test.  An x-ray of the 
lumbar spine was normal; the impression was muscle strain.  

In June 1974, the Veteran complained of radiating pain from 
the neck down to the lumbar spine region.  It was noted, and 
emergency room medical records confirm, that the Veteran had 
been involved in a motor vehicle accident the previous night.  

A May 1975 service treatment record again shows complaints of 
low back pain, "possibly due to exercise."  

Upon separation examination in August 1975, the Veteran 
expressly stated that his back "was no good."  Clinical 
evaluation was apparently normal at the time. 

Following service, the record shows that the Veteran was 
treated for complaints of back pain in January 1978.  See VA 
Medical Certificate and History, VAH Castle Point, January 
12, 1978.  The Veteran reported that he had experienced a 
similar episode of pain approximately 2 years prior, which 
required hospitalization.  

In May 1978, three years after separation from active duty 
(and during the Veteran's period of service in the Army 
National Guard), he filed a claim for service connection for 
a back disability.  The VA Form 21-4138 reflects that the 
Veteran initially injured his back while on active duty in 
1974; that he was treated immediately after service, in 
September 1975, a the VA hospital in Castle Point; and that 
he reinjured his back while on active duty with the National 
Guard in February 1978.  

In this regard, it is noted that VA has been unable to verify 
the Veteran's periods of ADT/IDT with the National Guard.  
Moreover, records received from the New York State Adjutant 
General's office in response to the RO's request for reserve 
service treatment records appear to be largely duplicative of 
evidence already of record, including the Veteran's 1975 
separation examination.  

The next complaints of back pain are shown in 1990.  In 
particular, a March 1990 VA treatment note reflects that the 
Veteran was assessed with chronic low back pain.  At that 
time, he reported that he had been experiencing back problems 
since 1968 or 1969.  

A March1990 VA treatment record shows that Veteran presented 
for follow-up treatment and that the current assessment was 
"continued back pain."  

A May 1991 VA treatment record reflects complaints of 
recurrent back pain.  The Veteran reported spasms and 
increased pain and stiffness over the last three months.  He 
stated that he was unable to work due to the back pain.  

A June 1991 VA treatment records again shows an assessment of 
"chronic low back pain, secondary to spondylosis."  
Apparently, the Veteran had a complete orthopedic work-up 
during the previous year, and a "fusion" was suggested at 
that time.  A treatment note of the same month reflects that 
the Veteran reported no improvement in his back pain.  

A June 1995 VA medical record shows complaints of continued 
low back pain.  The assessment was chronic low back pain, 
secondary to spondylosis.

Another VA treatment record dated in June 1995, reflects a 
history of chronic low back pain, secondary to 
spondylolisthesis.  It was noted that Veteran had been 
previously treated for the same symptoms in June 1990.  The 
consultation reflects that the Veteran reported initially 
injuring his back in-service in 1969.  Since that time, he 
stated that he has had constant pain in the low back, 
radiating down both legs.  He reported difficulties sleeping 
and stated that he could not work due to his back pain.  

An October 1995 VA medical record confirms a diagnosis of 
spondylolisthesis, grade I, L5 on S1, with radicular lower 
extremity symptoms and symptoms of possible carpal tunnel 
syndrome.  It was noted that the Veteran continued to 
complain of constant pain in the low back, radiating down the 
legs.  He was issued a TENS unit and referred to neurosurgery 
at that time.  

A VA treatment record dated in November 2000 shows continued 
complaints of "worsening" low back pain; he denied sciatica 
at the time, but stated that he has suffered from it in the 
past

An October 2001 VA treatment record reflects a history of 
chronic neck and low back pain.  The Veteran again reported 
that he was initially injured while in the military.  

An April 2002 VA treatment note shows continued complaints of 
chronic low back pain. 

A June 2002 VA treatment note reflects that the Veteran 
complained of back pain which "started in the service."  
The impression was left L4-L5 radiculopathy and lumbar spinal 
stenosis.   

A December 2002 VA treatment note shows that the Veteran 
complained of longstanding, radiating back pain; he reported 
that his back problems started nearly 20 years ago, but that 
they had worsened over the last few weeks.  The physician 
suspected that he was having an acute exacerbation of chronic 
low back pain syndrome.  

VA treatment records dated from February to April of 2003 
show continued treatment for chronic low back pain and 
diagnoses of left L5-S1 radiculopathy (from a herniated 
disc), and lumbar spinal stenosis.  

In July 2009, the Veteran was afforded a VA examination for 
evaluation of his back symptomatology.  The examiner 
diagnosed degenerative disc disease of the lumbar spine and 
opined that it was less likely as not that the lumbar spine 
disability was related to service.  His rationale was based 
on the lack of post-service treatment for many years 
following service.  In particular, he stated that "from 
discharge date in 1975, despite a thorough search of the c-
file, no record of complaints of back problems in the medical 
records is found until 2000."  

However, as outlined above, the record clearly shows 
complaints of low back pain as early as 1978 and 1990, and 
diagnoses of lumbar spondylolisthesis (grade I, L5 on S1) and 
"chronic low back pain, secondary to spondylosis" 1991 and 
1995.  In light of this documented treatment, the Board finds 
that RO should return the Veteran's claims file to the VA 
examiner who conducted the July 2009 VA examination in order 
to obtain an opinion which takes into account the documented 
treatment/complaints for low back pain/ spondylolisthesis 
/spondylosis in 1978, 1990-1991, and 1995.  As outlined in 
the remand directives below, the examiner should specifically 
address whether or not such symptomatology was an early 
manifestation of the currently diagnosed degenerative disc 
disease of the lumbar spine.  

Accordingly, the case is REMANDED for the following action:

1. The claims folder should be transferred 
to the VA examiner who conducted the July 
2009 VA medical examination.  The VA 
examiner is specifically requested to 
prepare an addendum in which he clarifies 
the etiology of the Veteran's current 
degenerative disc disease of the lumbar 
spine.

Specifically, the examiner should provide 
an opinion as to whether there is a 50 
percent probability or greater that the 
Veteran's complaints of low back pain in 
1978 and 1990, and diagnoses of 
spondylolisthesis (grade I, L5 on S1) and 
spondylosis in 1991 and 1995, were early 
manifestations of the Veteran's currently 
diagnosed degenerative disc disease of the 
lumbar spine.  

If the answer to the above question is 
affirmative, then the examiner should once 
again provide an opinion as to whether 
there is a 50 percent probability or 
greater that the Veteran's lumbar spine 
disability is related to his active 
service, to include his in-service 
treatment for low back muscle strain in 
1974.  

Additionally, comment on whether the 
Veteran has a current diagnosis of chronic 
low back pain syndrome (made in December 
2002 by a VA examiner) and, if so, provide 
and opinion as to whether there is a 50 
percent probability or greater that the 
diagnosis of chronic low back pain 
syndrome is related to the back pain 
complained of in service.  A complete 
rationale should be provided for any 
proffered opinions.

If the July 2009 examiner is no longer 
available, or if this examiner determines 
that another examination would be helpful, 
the Veteran should be scheduled for a new 
C&P examination.

2. Upon completion of the above- requested 
development, the RO should readjudicate 
the issue of entitlement to service 
connection for degenerative disc disease 
of the lumbar spine.  All applicable laws 
and regulations should be considered. If 
any benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


